                      Case 1:20-cv-05846-LJL Document 13 Filed 01/04/21 Page 1 of 2




                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                         LILLIAN P. WESLEY
Corporation Counsel                               100 CHURCH STREET                           Assistant Corporation Counsel
                                                  NEW YORK, NY 10007                                 Office: (212) 356-2079
                                                                                                        Cell: (646) 951-1335
                                                                                               Email: lwesley@law.nyc.gov



                                                                       December 30, 2020



        VIA ECF
        Honorable Lewis J. Liman
        United States District Court Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                         Re: G.C. et al. v. N. Y. C. Dep’t of Educ.,
                             20 CV 05846 (LJL) (SDA)

        Dear Judge Liman:

                       I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
        James E. Johnson, and the attorney assigned to represent the Defendant New York City
        Department of Education in the above-referenced case. I write on behalf of all parties to
        respectfully request an adjournment of the initial conference scheduled for January 6, 2021, sine
        die, and to propose that the parties submit a status letter no later than February 6, 2021 informing
        the Court that the case has been fully resolved, or that the parties wish to proceed either with a
        settlement conference or a briefing schedule to be proposed at that time.

                       This action is brought pursuant to the fee-shifting provision of the Individuals
        with Disabilities in Education Act, 20 U.S.C. § 1415(i)(3) (“IDEA”). Plaintiff seeks attorneys’
        fees, costs, and expenses incurred in connection with the administrative proceedings before an
        Impartial Hearing Officer and also this action.

                       At this time, the parties expect that they will be able to resolve the claims
        independently through settlement negotiations and without motion practice. Defendant’s counsel
        received settlement authority from the Comptroller’s Office on December 29, 2020, and has
        made an offer to Plaintiff’s counsel. The need for this request is to provide the parties with
        additional time to work toward settlement, as both parties are interested in resolving this matter
        without further judicial intervention.
             Case 1:20-cv-05846-LJL Document 13 Filed 01/04/21 Page 2 of 2




                 Accordingly, the parties respectfully request an adjournment of the initial
   conferenced scheduled for January 6, 2021, sine die, and that they submit a status letter no later
   than February 6, 2021 informing the Court of the parties settlement status.

                  Thank you for Your Honor’s consideration of these requests.



                                                               Respectfully submitted,

                                                               /s Lillian P. Wesley
                                                               Lillian P. Wesley
                                                               Assistant Corporation Counsel



   cc:    Adam Dayan, Esq. (via ECF)
          Counsel for Plaintiffs




The initial pretrial conference scheduled for January 6, 2021 is ADJOURNED to February 18, 2021 at
11:00 a.m. The parties shall submit the status letter by February 6, 2021.

SO ORDERED. 1/4/2021.




                                                   2
